Citation Nr: 1133152	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to an increased rating for an acquired psychiatric disorder, to include a pain disorder, currently rated as 10 percent.

3.  Entitlement to an increased rating for a lumbar spine disorder, described as traumatic arthritis, and traumatic disc disease with testalgia, right, currently rated as 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 hearing at the RO, a transcript of which is associated with the claims file.

In a subsequent December 2008 rating decision, the decision review officer recharacterized the service connected adjustment disorder with depressed mood as a pain disorder and increased the noncompensable rating to 10 percent.  

Review of the claims file reveals that a diagnosis of adjustment disorder with depressed mood was previously made.  The RO recharacterized the Veteran's psychiatric disability as "pain disorder."  The Board has, now, further recharacterized the Veteran's psychiatric disability as an acquired psychiatric disability to include a pain disorder, as stated on the title page of this decision.

At the hearing, the Veteran testified that he experiences erectile dysfunction.  The RO denied service connection for erectile dysfunction in a January 2010 rating decision.  Thus, the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for erectile dysfunction is referred back to the RO for appropriate action.

The issues of entitlement to an increased rating for an acquired psychiatric disorder, to include a pain disorder; and, entitlement to an increased rating for a lumbar spine disorder, described as traumatic arthritis, and traumatic disc disease with testalgia, right, are addressed in the Remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence of bilateral hip symptoms or diagnosed disorder during service.

2.  A bilateral hip disorder is not currently diagnosed.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

The record shows that through VCAA letters dated November 2007 and June 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA letter to the Veteran was provided in November 2007 prior to the initial unfavorable decision in February 2008.  In this case, the June 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a Decision Review Officer decision and a statement of the case (SOC) issued in December 2008, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, and VA treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in October 2008, and December 2009. In the October 2008 VA examination, the examiner found no bilateral hip disorder.  He opined that the Veteran's complaint of bilateral hip pain was actually buttocks pain that originated from his service-connected lumbar back disorder.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Although the Veteran reported having suffered a bilateral hip injury in service, none of the service treatment records reveal any such complaints or treatment.  Indeed, his service treatment records which are entirely silent as to any complaints of or treatment for a bilateral hip injury, or diagnosis of a bilateral hip disorder.  He was discharged from service subsequent to a May 1998 physical evaluation board (PEB) which diagnosed the Veteran with right testalgia; herniated nucleus pulposus (HNP) L4-L5; right radiculopathy; and, an adjustment disorder with depressive mood.  No evidence of a bilateral hip disorder was mentioned at separation.

There is no medical evidence of a diagnosed bilateral hip disorder subsequent to service.   The Veteran currently is being treated for a chronic lumbar spine condition and radiculopathy of the right lower extremity.  None of the Veteran's post-service VA treating physicians has diagnosed the Veteran with a bilateral hip disorder, and the October 2008 VA examiner opined that the Veteran's complaints were actually caused by lumbar spine pain referred from the lumbar spine through the buttocks to the hips.  He found no evidence of an actual bilateral hip disorder.  Likewise, the December 2009 VA examiner noted that the Veteran's lumbar pain radiated to his buttocks; he made no reference to any bilateral hip disorder.

The Board acknowledges the Veteran's own contentions with regard to his belief that he has a bilateral hip disorder etiologically related to his military service.  Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran competent to report that he has hip pain, but is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Jandreau, 492 F. 3d at 1375.  While the Veteran is competent to present testimony regarding the details of his service and his recollections concerning his symptoms, he is not competent to establish a specialized medical determination such as the specific etiology of any current bilateral hip symptoms.

Based on the evidence of record, the Board finds that the Veteran does not have a currently diagnosed, discrete bilateral hip disorder.  Even considering the Veteran's lay statements with regard to the matters he is competent to address, the fact remains that no diagnosable disorder, versus simply pain in the hip area, is documented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding  that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

As the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a bilateral hip disorder is denied.


REMAND

At his May 2011 Travel Board hearing, the Veteran asserted that his service connected lumbar spine and pain disorders have worsened since his last examination in December 2009, and that his pain disorder has worsened since his VA mental disorders examination in October 2008.  Specifically, the Veteran testified that he was utilizing opioid medications such as Tramadol, as well as undergoing steroid injections, and had pain radiating into his right testicle and legs.  He also reported that he had nightmares, trouble sleeping, fatigue, anxiety, depression and crying spells.  New VA examinations are thus required so that the current severity of the Veteran's service-connected lumbar disorder and acquired psychiatric disorder, described as a pain disorder, may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran has also asserted, during his hearing that he had received continuing treatment through the North Texas VA Health Care System, to include treatment at Dallas VA Hospital.  These records must be obtained.

Accordingly, the issues of entitlement to an increased rating for an acquired psychiatric disorder, to include a pain disorder; and, entitlement to an increased rating for a lumbar spine disorder, described as traumatic arthritis, and traumatic disc disease with testalgia, right, are REMANDED for the following actions:

1.  Obtain and associate with the claims file all available VA psychiatric and medical treatment records for the Veteran from December 2008 to present from the North Texas VA Health Care System not already associated with the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder, described as traumatic arthritis, and traumatic disc disease with testalgia, right.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the thorocolumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also report any and all associated neurological complaints or findings attributable to the Veteran's lumbar spine.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected acquired psychiatric disorder, to include a pain disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must conduct a detailed mental status examination; following examination of the Veteran, the examiner should identify what symptoms exist and are specifically attributable to his service-connected pain disorder.  The examiner must also discuss the effect, if any, of the Veteran's pain disorder on his social and occupational functioning.  A complete multi-axial assessment should be provided, to include assignment of a Global Assessment of Functioning (GAF) score.  A complete rationale for all opinions must be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


